DOCUMENTS UNDERCase 4:19-mj-70677-MAG Document
                 SEAL                                                5 Filed 05/07/19
                                                                          TOTAL TIME (m Page
                                                                                        ins): 1 of
                                                                                                 291mins
M AGISTRATE JUDGE              DEPUTY CLERK                                          REPORTER/FTR
M INUTE ORDER                  Doug Merry                                            9:51-10:20
MAGISTRATE JUDGE               DATE                                                  NEW CASE          CASE NUMBER
KANDIS A. WESTMORE                         May 7, 2019                                                4:19-mj-70677 MAG-1
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                        PD.       RET.
DON KOLLMAR                                         Y        P       Joyce Leavitt (provisionally appt'd)      APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT                 COUNSEL APPT'D
                                                                                   SUBMITTED                 (provisionally)
Maureen Bissette
PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Brad Wilson                              APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                                STATUS
      24 mins                                                                                                      TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING              IA REV PROB. or               OTHER
      5 mins                                                                         or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.                   ATTY APPT
                                                                                                                   HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES                   PASSPORT
      ON O/R              APPEARANCE BOND            $                                                       SURRENDERED
                                                                                                             DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED          RELEASED        DETENTION HEARING                  REMANDED
      FOR              SERVICES                                                  AND FORMAL FINDINGS                TO CUSTODY
      DETENTION        REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA            PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                         FILED
                                  Status re              CONTINUANCE
TO:                               ATTY APPT                 BOND                    STATUS RE:
May 8, 2019                       HEARING                   HEARING                 CONSENT                     TRIAL SET

AT:                               SUBMIT FINAN.             PRELIMINARY             CHANGE OF                   67$786 re: Bail
                                  AFFIDAVIT                 HEARING                 PLEA                    Hearing; Status re:
9:30 am                                                     BBBBBBBBBBBBB                                   Extradition Hearing
                                  Status re:
BEFORE HON.                       DETENTION                 $55$,*1MENT             MOTIONS                     JUDGMENT &
                                  HEARING                                                                       SENTENCING
K. Westmore
        TIME W AIVED              TIME EXCLUDABLE           IDENTITY /              PRETRIAL                    PROB/SUP REV.
                                  UNDER 18 § USC            REMOVAL                 CONFERENCE                  HEARING
                                  3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
The government's motion to unseal case is granted. Defendant will need to submit a financial affidavit if he intends the public
defender to be his formal counsel.
cc: KAW file; Pretrial Services
                                                                                          DOCUMENT NUMBER:
